ING INVESTOR ELITE NY SELECT*LIFE NY SELECT*LIFE NY II VARIABLE ESTATE DESIGN SM FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Life Separate Account I Supplement Dated May 17, 2013 This supplement provides up-to-date information about the company and updates and amends your current prospectus and Statement of Additional Information, if applicable, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus and/or Statement of Additional Information for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY Information about the ReliaStar Life Insurance Company of New York found in your prospectus and/or Statement of Additional Information is deleted and replaced with the following: We are a stock life insurance company incorporated under the laws of the State of New York in 1917. Our headquarters is at 1000 Woodbury Road, Suite 208, P.O. Box 9004, Woodbury, New York 11797. Until May 7, 2013, we were a wholly owned indirect subsidiary of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. ING is headquartered in Amsterdam, The Netherlands. The obligations under the policy are solely the responsibility of ReliaStar Life Insurance Company of New York. Pursuant to an agreement with the European Commission (“EC”), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including the company (collectively “ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013, ING completed an initial public offering (“IPO”) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25 percent of ING U.S. by the end of 2013, more than 50 percent by the end of 2014 and 100 percent by the end of 2016. IMPORTANT INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE POLICIES The following chart lists the funds that are, effective May 1, 2013, available through the policies, along with each fund’s investment adviser/subadviser and investment objective. More detailed information about these funds can be found in the current prospectus and Statement of Additional Information for each fund. If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. X.ESTAT-13GW Page 1 of 10 May 2013 There is no assurance that the stated investment objectives of any of the funds will be achieved. Shares of the funds will rise and fall in value and you could lose money by allocating policy value to the subaccounts that invest in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation (“FDIC”) or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. Investment Adviser/ Fund Name Subadviser Investment Objective American Funds ® – Growth Fund Investment Adviser : Seeks growth of capital by investing (Class 2) Capital Research and Management primarily in common stocks and Company SM seeks to invest in companies that appear to offer superior opportunities for growth of capital. American Funds ® – Growth- Investment Adviser : Seeks capital growth over time and Income Fund (Class 2) Capital Research and Management income by investing primarily in Company SM common stocks or other securities that demonstrate the potential for appreciation and/or dividends. American Funds ® – International Investment Adviser : Seeks growth of capital over time by Fund (Class 2) Capital Research and Management investing primarily in common Company SM stocks of companies located outside the United States. BlackRock Global Allocation V.I. Investment Adviser : Seeks high total investment return. Fund (Class III) BlackRock Advisors, LLC Subadvisers : BlackRock Investment Management, LLC; BlackRock International Limited Fidelity ® VIP Contrafund ® Investment Adviser : Seeks long-term capital Portfolio (Initial Class) Fidelity Management & Research appreciation. Company (“FMR”) Subadvisers : FMR Co., Inc. (“FMRC”) and other advisers Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Initial Class) FMR considers the potential for capital Subadvisers : appreciation. Seeks to achieve a FMRC and other investment yield which exceeds the composite advisers yield on the securities comprising the S&P 500 ® Index. ING BlackRock Health Sciences Investment Adviser : Seeks long-term capital growth. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Advisors, LLC ING BlackRock Large Cap Investment Adviser : Seeks long-term growth of capital. Growth Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Investment Management, LLC ING Clarion Global Real Estate Investment Adviser : Seeks high total return, consisting of Portfolio (Class S) ING Investments, LLC capital appreciation and current Subadviser : income. CBRE Clarion Securities LLC X.ESTAT-13GW Page 2 of 10 May 2013 Investment Adviser/ Fund Name Subadviser Investment Objective ING DFA World Equity Portfolio Investment Adviser : Seeks long-term capital (Class I) 1 Directed Services LLC appreciation. Subadviser : Dimensional Fund Advisors LP ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : FMR ING Franklin Templeton Investment Adviser : Seeks capital appreciation and Founding Strategy Portfolio Directed Services LLC secondarily, income. (Class I) 1 Subadviser : Franklin Mutual Advisers, LLC ING Global Perspectives Portfolio Investment Adviser : Seeks total return. (Class I) 1 ING Investments, LLC Subadviser : ING Investment Management Co. LLC ING Global Resources Portfolio Investment Adviser : A non-diversified portfolio that (Class I) Directed Services LLC seeks long-term capital appreciation. Subadviser : ING Investment Management Co. LLC ING Invesco Growth and Income Investment Adviser : Seeks long-term growth of capital Portfolio (Class S) 2 Directed Services LLC and income. Subadviser : Invesco Advisers, Inc. ING JPMorgan Emerging Investment Adviser : Seeks capital appreciation. Markets Equity Portfolio (Class I) Directed Services LLC Subadviser : J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Investment Adviser : Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser : J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio Investment Adviser : Seeks long-term capital growth. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. LLC ING Large Cap Value Portfolio Investment Adviser : Seeks long-term growth of capital (Class I) Directed Services LLC and current income. Subadviser : ING Investment Management Co. LLC X.ESTAT-13GW Page 3 of 10 May 2013 Investment Adviser/ Fund Name Subadviser Investment Objective ING Limited Maturity Bond Investment Adviser : Seeks highest current income Portfolio (Class S) Directed Services LLC consistent with low risk to principal Subadviser : and liquidity and secondarily, seeks ING Investment Management Co. to enhance its total return through LLC capital appreciation when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio Investment Adviser : Seeks high level of current income (Class I) Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. LLC ING MFS Total Return Portfolio Investment Adviser : Seeks above-average income (Class I) Directed Services LLC (compared to a portfolio entirely Subadviser : invested in equity securities) Massachusetts Financial Services consistent with the prudent Company employment of capital and secondarily, seeks reasonable opportunity for growth of capital and income. ING MFS Utilities Portfolio Investment Adviser : Seeks total return. (Class S Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Marsico Growth Portfolio Investment Adviser : Seeks capital appreciation. (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING Multi-Manager Large Cap Investment Adviser : Seeks reasonable income and capital Core Portfolio (Class I) 3 Directed Services LLC growth. Subadvisers : Columbia Management Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company ING PIMCO Total Return Bond Investment Adviser : Seeks maximum total return, Portfolio (Class I) Directed Services LLC consistent with preservation of Subadviser : capital and prudent investment Pacific Investment Management management. Company LLC (“PIMCO”) ING Pioneer Mid Cap Value Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Pioneer Investment Management, Inc. X.ESTAT-13GW Page 4 of 10 May 2013 Investment Adviser/ Fund Name Subadviser Investment Objective ING Retirement Growth Portfolio Investment Adviser : Seeks a high level of total return (Class I) 1 Directed Services LLC (consisting of capital appreciation Subadviser : and income) consistent with a level ING Investment Management Co. of risk that can be expected to be LLC greater than that of the ING Retirement Moderate Growth Portfolio. ING Retirement Moderate Investment Adviser : Seeks a high level of total return Growth Portfolio (Class I) 1 Directed Services LLC (consisting of capital appreciation Subadviser : and income) consistent with a level ING Investment Management Co. of risk that can be expected to be LLC greater than that of ING Retirement Moderate Portfolio but less than that of ING Retirement Growth Portfolio. ING Retirement Moderate Investment Adviser : Seeks a high level of total return Portfolio (Class I) 1 Directed Services LLC (consisting of capital appreciation Subadviser : and income) consistent with a level ING Investment Management Co. of risk that can be expected to be LLC greater than that of ING Retirement Conservative Portfolio but less than that of ING Retirement Moderate Growth Portfolio. ING T. Rowe Price Capital Investment Adviser : Seeks, over the long-term, a high Appreciation Portfolio (Class I) Directed Services LLC total investment return, consistent Subadviser : with the preservation of capital and T. Rowe Price Associates, Inc. with prudent investment risk. ING T. Rowe Price Equity Income Investment Adviser : Seeks substantial dividend income Portfolio (Class I) Directed Services LLC as well as long-term growth of Subadviser : capital. T. Rowe Price Associates, Inc. ING T. Rowe Price International Investment Adviser : Seeks long-term growth of capital. Stock Portfolio (Class I) Directed Services LLC Subadviser : T. Rowe Price Associates, Inc. ING U.S. Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. LLC ING Baron Growth Portfolio Investment Adviser : Seeks capital appreciation. (Class I) Directed Services LLC Subadviser : BAMCO, Inc. ING Columbia Small Cap Value II Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Columbia Management Investment Advisers, LLC ING Global Bond Portfolio Investment Adviser : Seeks to maximize total return (Class S) Directed Services LLC through a combination of current Subadviser : income and capital appreciation. ING Investment Management Co. LLC X.ESTAT-13GW Page 5 of 10 May 2013 Investment Adviser/ Fund Name Subadviser Investment Objective ING Invesco Comstock Portfolio Investment Adviser : Seeks capital growth and income. (Class I) 4 Directed Services LLC Subadviser : Invesco Advisers, Inc. ING Invesco Equity and Income Investment Adviser : Seeks total return, consisting of Portfolio (Class I) 5 Directed Services LLC long-term capital appreciation and Subadviser : current income. Invesco Advisers, Inc. ING JPMorgan Mid Cap Value Investment Adviser : Seeks growth from capital Portfolio (Class I) Directed Services LLC appreciation. Subadviser : J. P. Morgan Investment Management Inc. ING Oppenheimer Global Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return (Class I) Directed Services LLC through income and capital Subadviser : appreciation. Pioneer Investment Management, Inc. ING T. Rowe Price Diversified Investment Adviser : Seeks long-term capital Mid Cap Growth Portfolio Directed Services LLC appreciation. (Class I) Subadviser : T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Investment Adviser : Seeks long-term capital growth. Portfolio (Class I) Directed Services LLC Subadviser : Templeton Investment Counsel, LLC ING Balanced Portfolio (Class I) Investment Adviser : Seeks total return consisting of ING Investments, LLC capital appreciation (both realized Subadviser : and unrealized) and current income; ING Investment Management Co. the secondary investment objective LLC is long-term capital appreciation. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. The Subadviser : portfolio seeks its objective through ING Investment Management Co. investments in a diversified portfolio LLC consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING Growth and Income Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC through investments in a diversified Subadviser : portfolio of common stocks and ING Investment Management Co. securities convertible into common LLC stocks. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. X.ESTAT-13GW Page 6 of 10 May 2013 Investment Adviser/ Fund Name Subadviser Investment Objective ING Index Plus LargeCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the S&P 500 Index, Subadviser : while maintaining a market level of ING Investment Management Co. risk. LLC ING Index Plus MidCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard and Subadviser : Poor’s MidCap 400 Index, while ING Investment Management Co. maintaining a market level of risk. LLC ING Index Plus SmallCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the Standard and Subadviser : Poor’s SmallCap 600 Index, while ING Investment Management Co. maintaining a market level of risk. LLC ING International Index Portfolio Investment Adviser : Seeks investment results (before (Class S) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC a widely accepted international index. ING Russell TM Large Cap Growth Investment Adviser : Seeks investment results (before Index Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC the Russell Top 200 ® Growth Index. ING Russell TM Large Cap Index Investment Adviser: Seeks investment results (before Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser: to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC the Russell Top 200 ® Index. ING Russell TM Large Cap Value Investment Adviser: Seeks investment results (before Index Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser: to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC the Russell Top 200 ® Value Index. ING Russell TM Mid Cap Growth Investment Adviser : Seeks investment results (before Index Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC the Russell Midcap ® Growth Index. ING Russell TM Small Cap Index Investment Adviser: Seeks investment results (before Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser: to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC the Russell 2000 ® Index. ING Small Company Portfolio Investment Adviser : Seeks growth of capital primarily (Class I) ING Investments, LLC through investment in a diversified Subadviser : portfolio of common stocks of ING Investment Management Co. companies with smaller market LLC capitalizations. X.ESTAT-13GW Page 7 of 10 May 2013 Investment Adviser/ Fund Name Subadviser Investment Objective ING U.S. Bond Index Portfolio Investment Adviser : Seeks investment results (before (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC the Barclays Capital U.S. Aggregate Bond Index. ING SmallCap Opportunities Investment Adviser : Seeks long-term capital Portfolio (Class I) ING Investments, LLC appreciation. Subadviser : ING Investment Management Co. LLC Neuberger Berman AMT Socially Investment Adviser : Seeks long-term growth of capital Responsive Portfolio ® (Class I) Neuberger Berman Management by investing primarily in securities LLC of companies that meet the Subadviser : portfolio’s financial criteria and Neuberger Berman LLC social policy. 1 This fund is structured as a “fund of funds.” A fund structured as a “fund of funds” may have higher fees and expenses than a fund that invests directly in debt and equity securities because it also incurs the fees and expenses of the underlying funds in which it invests. Please refer to the fund prospectus for information about the aggregate annual operating expenses of the fund and its corresponding underlying fund or funds. 2 Prior to May 1, 2013, this fund was known as the ING Invesco Van Kampen Growth and Income Portfolio. 3 Prior to May 1, 2013, this fund was known as the ING Pioneer Fund Portfolio. 4 Prior to May 1, 2013, this fund was known as the ING Invesco Van Kampen Comstock Portfolio. 5 Prior to May 1, 2013, this fund was known as the ING Invesco Van Kampen Equity and Income Portfolio. IMPORTANT INFORMATION ABOUT FUNDS CLOSED TO NEW INVESTMENT The subaccounts that invest in the following funds have been closed to new investment: Investment Adviser/ Fund Name Subadviser Investment Objective Fidelity ® VIP Index 500 Portfolio Investment Adviser : Seeks investment results that (Initial Class) 1 FMR correspond to the total return of Subadviser : common stocks publicly traded in Geode Capital Management, LLC the United States, as represented by and FMRC the S&P 500 ® Index. Fidelity ® VIP Investment Grade Investment Adviser : Seeks as high a level of current Bond Portfolio (Initial Class) FMR income as is consistent with the Subadviser : preservation of capital. Fidelity Investments Money Management, Inc. and other investment advisers ING American Century Small- Investment Adviser : Seeks long-term capital growth; Mid Cap Value Portfolio (Class I) Directed Services LLC income is a secondary objective. Subadviser : American Century Investment Management, Inc. X.ESTAT-13GW Page 8 of 10 May 2013 Investment Adviser/ Fund Name Subadviser Investment Objective ING Clarion Real Estate Portfolio Investment Adviser : A non-diversified Portfolio that (Class I) 2 Directed Services LLC seeks total return including capital Subadviser : appreciation and current income. CBRE Clarion Securities LLC ING DFA Global Allocation Investment Adviser : Seeks high level of total return, Portfolio (Class I) 3 Directed Services LLC consisting of capital appreciation Subadviser : and income. Dimensional Fund Advisors LP ING International Value Portfolio Investment Adviser : Seeks long-term capital (Class I) ING Investments, LLC appreciation. Subadviser : ING Investment Management Co. LLC ING MidCap Opportunities Investment Adviser : Seeks long-term capital Portfolio (Class I) ING Investments, LLC appreciation. Subadviser : ING Investment Management Co. LLC ING PIMCO Total Return Investment Adviser : Seeks maximum total return, Portfolio (Class I) Directed Services LLC consistent with capital preservation Subadviser : and prudent investment PIMCO management. ING Strategic Allocation Investment Adviser : Seeks to provide total return (i.e., Conservative Portfolio ING Investments, LLC income and capital growth, both (Class I) 3 Subadviser : realized and unrealized) consistent ING Investment Management Co. with preservation of capital. LLC ING Strategic Allocation Growth Investment Adviser : Seeks to provide capital Portfolio (Class I) 3 ING Investments, LLC appreciation. Subadviser : ING Investment Management Co. LLC ING Strategic Allocation Investment Adviser : Seeks to provide total return (i.e., Moderate Portfolio (Class I) 3 ING Investments, LLC income and capital appreciation, Subadviser : both realized and unrealized). ING Investment Management Co. LLC 1 The Fidelity ® VIP Index 500 Portfolio was only offered as an investment option in the Select*Life NY product. 2 The ING Clarion Real Estate Portfolio was never offered as an investment option in the Select*Life NY product. 3 This fund is structured as a “fund of funds.” A fund structured as a “fund of funds” may have higher fees and expenses than a fund that invests directly in debt and equity securities because it also incurs the fees and expenses of the underlying funds in which it invests. Please refer to the fund prospectus for information about the aggregate annual operating expenses of the fund and its corresponding underlying fund or funds. X.ESTAT-13GW Page 9 of 10 May 2013 Policy owners who have policy value allocated to one or more of the subaccounts that correspond to these funds may leave their policy value in those subaccounts, but future allocations and transfers into them are prohibited. If your most recent premium allocation instructions includes a subaccount that corresponds to one of these funds, premium received that would have been allocated to a subaccount corresponding to one of these funds may be automatically allocated among the other available subaccounts according to your most recent premium allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5033, Minot, ND 58702-5033, 1-877-886-5033 or www.ingservicecenter.com. See the “Transfers” section of your policy prospectus for information about making allocation changes. Your failure to provide us with alternative allocation instructions before we return your premium payment(s) may result in your policy entering the 61 day grace period and/or your policy lapsing without value. See the “Lapse” section of your policy prospectus for more information about how to keep your policy from lapsing. See also the “Reinstatement” section of your policy prospectus for information about how to put your policy back in force if it has lapsed. IMPORTANT INFORMATION ABOUT THE COMPANY’S INTEREST BEARING RETAINED ASSET ACCOUNT Subject to the conditions and requirements of state law, full payment of your surrender value or death benefit proceeds (“Proceeds”) to a beneficiary may be made either into an interest bearing retained asset account that is backed by our general account or by check. For additional information about the payment options available to you, please refer to your claim forms or contact our ING Customer Service Center at P.O. Box 5033, Minot, ND 58702-5033, 1-877-886-5050 or www.ingservicecenter.com. Beneficiaries should carefully review all settlement and payment options available under the policy and are encouraged to consult with a financial professional or tax adviser before choosing a settlement or payment option. The retained asset account, known as the ING Personal Transition Account, is an interest bearing account backed by our general account. The retained asset account is not guaranteed by the FDIC. Beneficiaries that receive their payment through the retained asset account may access the entire Proceeds in the account at any time without penalty through a draftbook feature. The company seeks to earn a profit on the account, and interest credited on the account may vary from time to time but will not be less than the minimum rate stated in the supplemental contract delivered to the beneficiary together with the paperwork to make a claim to the Proceeds. Interest earned on the Proceeds in the account may be less than could be earned if the Proceeds were invested outside of the account. Likewise, interest credited on the Proceeds in the account may be less than under other settlement or payment options available through the policy. MORE INFORMATION IS AVAILABLE More information about the funds available through your policy, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5033 Minot, ND 58702-5033 1-877-886-5050 If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. X.ESTAT-13GW Page 10 of 10 May 2013
